I would like to add to those of others the congratulations of my delegation to Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. His great experience and wisdom as a diplomat will guide our work going forward in this session. I assure him that for its part, my delegation will try to lighten his burden by providing him with full cooperation throughout the proceedings of the Assembly.
With regard to his predecessor, His Excellency Mr. Peter Thomson, what can I say? Not only was he the first Fijian to hold the office of President of the General Assembly, he was also the first Pacific islander to assume that prestigious office. Among his many achievements was his championing of the 1,350 voluntary commitments made at the Ocean Conference held here in June. I thank him for a marvellous job done.
Our world is going through difficult times. The year 2017 has been dominated by intentional provocations and natural disasters. As such, the choice of our theme — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — is not only appropriate, it is perfectly timed. On that note, on behalf of the people of Solomon Islands, I extend our heartfelt sympathies to those affected by the recent natural disasters, in particular Hurricanes Harvey, Irma and Maria. We would like to express our sympathies to the families who lost loved ones in the recent earthquakes in Mexico. Whether we are talking about tsunamis, cyclones, flooding or earthquakes, Solomon Islands knows well the pain of having to live through such ordeals. Our hearts and prayers are with the victims.
I believe that the theme can effectively be summed up in three simple yet powerful words — peace, humanity and equality. However, I am afraid that the status quo in the world today does not reflect them. According to the Office of the United Nations High Commissioner for Refugees, approximately 65.6 million people worldwide were forcibly displaced at the end of last year. Those statistics are the result of persecution, conflict, violence or human rights violations — the consequences of human actions. Sadly, the majority of the displaced are women and children. They are the most vulnerable to the evil designs of their fellow human beings. They must therefore be protected. The protection of people is in the DNA of the Organization. My Government therefore reaffirms its support for the responsibility to protect. The international community must continue to stand firm in its fight to prevent crimes against humanity.
I stand here with pride in saying that today we in the Pacific continue to enjoy the world’s most peaceful corner. Although we play a minor role in the geopolitics of the world, we are now once again caught up in the midst of a global power play. History shows that global events have often dictated those in the Pacific region. They were events beyond our control that were imposed on us. They have had lasting effects on our peoples, many of them negative. From bygone world wars to nuclear tests, to the current instances of military provocation, we continue to deal with the remnants of those foreign-imposed events.
For us in Solomon Islands, it was only a month ago that we celebrated the seventy-fifth anniversary of Guadalcanal, a significant battle of the Second World War. For many, that war ended in 1945, but for us its repercussions continue. Between 2011 and 2017, approximately 37,000 pieces of unexploded ordnance, weighing some 152,000 metric tons, were destroyed. I thank the Governments of Australia and the United States of America for their assistance in that exercise, which continues today.
Today, we are also continually threatened by global power posturing attempting once again to dictate our fate as a region. However, we refuse to remain silent. It is on that note that I would like to register our strongest condemnation of the actions by the Democratic People’s Republic of Korea. We too would like to echo the global call to the Democratic People’s Republic of Korea to abide by the relevant Security Council resolutions. The recent testing of ballistic missiles by the Democratic
People’s Republic of Korea over the Pacific Ocean is an insult to the people of the Pacific. We are ocean people. The sea is our sanctuary. It is the foundation of our heritage and where our people source their food and income. We therefore denounce any pollution or contamination of the ocean that our Pacific peoples depend on for their livelihoods.
As the Assembly is well aware, we in the Pacific supply approximately 60 per cent of the world’s tuna market, underscoring our region’s global significance. Maintaining the health of our ocean is therefore not merely in our own interests. The maintenance of our ocean, given its importance to global food security, should be in all of our interests. In that regard, Solomon Islands reaffirms the principles enshrined in the United Nations Convention on the Law of the Sea for the peaceful use of ocean spaces.
While the threat of nuclear warfare is a genuine concern to us all, for our small island developing States the effects of climate change that we are currently witnessing at an alarming rate on our shores present a clear and present danger. The concentration of carbon dioxide in our oceans now stands at 400 parts per million. It has passed the safe level of 350 parts per million and at 550 parts per million will soon begin to dissolve our corals. For Pacific nations like ours, climate change continues to be our enemy. We are constantly invaded by that enemy, every day. In Solomon Islands, we have lost six islands to the effects of climate change. What was once a playground for children is now inundated with water. For many of our peoples, talk of a sustainable world is becoming increasingly unattainable. We are in survival mode.
The horrors of the impact of a nuclear attack are undeniable, but the slow onset of tragedy caused by the adverse impact of climate change is just as cruel. If it has not happened yet, it will shortly. An unstable climate and people’s subsequent displacement and relocation can exacerbate some of the core drivers of conflict, such as migratory pressures, the clash of cultures and competition for resources. Those are threats to humankind’s very existence and could very well morph into threats to global peace and security. That is why the Pacific small island developing States have been requesting that the Security Council also address the issue of climate change.
While useful, the building of sea walls and wave-breakers to mitigate some of the effects of climate change is a mere Band-Aid solution. We call on all major greenhouse-gas emitters to meet their national determined contributions for reducing emissions. We strongly urge the United States of America to reconsider its position on the Paris Agreement on Climate Change. Let us all stand together in solidarity to face the defining challenges of our time. With regard to the twenty-third session of the Conference of the Parties, Solomon Islands pledges its full support to Fiji as Chair. As a fellow Pacific island country, we congratulate Fiji on its upcoming assumption of the chairship and look forward to discussions on effective implementation of the Paris Agreement.
Regarding peace and security, Solomon Islands has contributed a contingent of five police officers who have just completed their 12-month tour of duty in the African Union-United Nations Hybrid Operation in Darfur, in our first humble contribution to the maintenance of world peace. Another eight police officers, two of whom are women, are all set to go as soon as they secure their visas for the Sudan. The African Union-United Nations Hybrid Operation in Darfur was set up to protect civilians in areas where militia groups continue to be active and intercommunal violence still occurs. The efforts could be made more effective if the United Nations Framework of Analysis for Atrocity Crimes could be integrated into predeployment and in-theatre training for all peacekeepers.
The mandate of the Regional Assistance Mission to the Solomon Islands ended on 30 June. On behalf of the people of Solomon Islands, I would like to sincerely thank members of the Pacific Islands Forum for coming to our aid to save us from ourselves. At this juncture, I would like to pay tribute to those who made the ultimate sacrifice during the Mission and to thank their families for their loved ones’ services. I am also deeply grateful to Australia and New Zealand for their excellent leadership role in the Assistance Mission, which was premised on a regional security framework, the Biketawa Declaration. My Government is also very supportive of the Pacific islands leaders’ communiqué from the forty-eighth Forum meeting, which calls for a comprehensive expansion and updating of the Declaration. We believe that a Biketawa-plus that takes into consideration the security challenges the region faces today, as well as our collective responses to them, will help to keeping the Pacific islands region peaceful.
Like other post-conflict countries, Solomon Islands will continue to face many challenges. Sustainable peace will require more than just effective policing or a functioning public service. It will require social and economic development initiatives that address the underlying causes of the conflict. In that regard, I must thank the Peacebuilding Commission for facilitating our national dialogue on peace and sustainable development. The communiqué from that dialogue shows an inclusive and clear consensus on our priorities for sustaining peace. I therefore look forward to Solomon Islands being formally declared eligible for peacebuilding support from the Peacebuilding Recovery Facility.
I must also thank the Board of the Green Climate Fund for approving $86 million for the Tina River Hydro Project when it met in South Korea early this year. The project will create more than 200 jobs and offset more than 44,000 tons of carbon dioxide per annum in diesel emissions. It will also provide renewable energy, at a more affordable cost, to more than 100,000 people in and around our capital city of Honiara.
I currently have an issue with the Commission on the Limits of the Continental Shelf and the joint submission by Papua New Guinea, the Federated States of Micronesia and Solomon Islands concerning the Ontong Java plateau. Solomon Islands notes with serious concern that the Commission, in its deliberations, has overturned the understanding that we had reached with the Sub-Commission on the connection of Duff and Anuta Islands to the continental margin of the Ontong Java plateau. The Sub-Commission and our joint delegation reached mutually acceptable conclusions that were the result of comprehensive interactions over two years. However, we were not given the opportunity to address the amendments proposed by the Commission, despite their serious implications for our submission, nor were we given the reasons for the amendments despite our repeated requests. We therefore have no option but to consider making a revised submission.
A related issue is the negotiations on an implementing agreement under the United Nations Law of the Sea Convention on the conservation and sustainable use of biological diversity in areas beyond national jurisdictions. The current negotiations undermine the fundamental principles embodied in the Charter of the United Nations and are grossly inadequate when addressing the principle of adjacency, the integration of traditional knowledge, and transboundary and cumulative impacts as they relate to small island developing States. There must also be some recognition for a funding mechanism that can adequately support the implementation of the proposed instrument.
The Preamble to the Charter of the United Nations speaks powerfully of our mission to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, and in the equal rights of men and women and of nations large and small. This language clearly articulates the principle of universality for all peoples and nations, regardless of their size or population.
However, as we in the Assembly speak of leaving no one behind, we are at the same time shutting the door for the people of Taiwan in participating in this universal process. We are thereby contradicting our own principles by leaving 23 million people behind. And yet the implementation of the 2030 Agenda for Sustainable Development requires global partnership and the joint efforts of all stakeholders to mobilize all available resources. Taiwan is ready, willing and able to engage in and contribute to the wide range of substantive United Nations programmes for the welfare of humankind. If we are to focus on people and promote peace and sustainability, let us give Taiwan and its 23 million people a chance.
Let us not contradict the principles that the United Nations was established to represent and allow the rules to change based on whose best interests are at stake. Taiwan has been actively involved in United Nations programmes and specialized agencies. Despite its contributions to the well-being of the citizens of the world, we continue to ignore Taiwan’s right to self- determination; as such, it is high time that the Assembly gave due recognition to Taiwan as a legitimate member of the family of nations.
Article 73 of our Charter also speaks powerfully on fundamental human rights. In the 1960 Declaration on the granting of independence to colonial countries and peoples, the General Assembly stated:
“The subjection of peoples to alien subjugation, domination and exploitation constitutes a denial of fundamental human rights, is contrary to the Charter of the United Nations and is an impediment to the promotion of world peace and cooperation” (resolution 1514 (XV), para. 1).
Thanks to that Article, the people of New Caledonia will hold a referendum in 2018 whereby they can finally decide, without fear or favour, on their political future.
I wish them all the best. I must thank and commend the administering Power for working closely with the Special Committee on Decolonization (Committee of 24) on the issue of New Caledonia. I hope that the same level of cooperation will also be shown on French Polynesia and that a visit by the Committee of 24 will occur soon.
The position of Solomon Islands on the issues I have mentioned is premised on principles that we have consistently upheld. In this connection, Solomon Islands condemns the consistent human rights violations in West Papua. Our Sustainable Development Goals, which promote the notion of no one being left behind, will be empty promises unless we in the United Nations take active steps to address the plight of the peoples of West Papua. Indeed, we left them behind some 50 years ago when, as a family of nations, we noted their plight without adding much. Since then, the peoples of West Papua have never been allowed the proper act of self-determination guaranteed by the inalienable right to self-determination, as expressed in United Nations human rights covenants.
Only the international action of individual countries and the leading organizational bodies of the international system, especially the General Assembly, can pave the way for the recognition of a people whose right to self-determination has been denied for nearly 50 years. Failing that, we as a family of nations will become complicit in perpetuating suffering and being blind to injustice, missing yet another golden opportunity to remain true to the idea of leaving no one behind. At the seventy-first session, a group of Pacific Island nations called for the General Assembly to address the human rights violations in West Papua. Today, I stand before the Assembly on behalf of my people and those of the Pacific region to reiterate that same call to address the plight of West Papuan women, children and men.
Our people are watching, West Papuans in West Papua are watching, praying and hoping for a brighter future. They have come in numbers to express their hope for a better future. We as leaders have the responsibility to leave no one behind. I would therefore encourage Indonesia to engage in more constructive dialogue, including with West Papua, to find a way forward in addressing the aspirations of the people of West Papua. I urge the United Nations to proactively engage in those dialogues as well.
Violence against women and girls is one of the most widespread violations of human rights worldwide, my country and region included. Violence against women is an obstacle to gender equality, economic opportunities and livelihoods. The final Pacific Regional Millennium Development Goals Tracking Report, published in 2015, highlighted the fact that violence against women was an impediment to achieving the Millennium Development Goals. If our region is to achieve the Sustainable Development Goals, we will have to intensify efforts and increase support and cooperation to end violence against women and girls.
The Solomon Islands Family Protection Act of 2014 was a national response to the urgent need to curtail the increasing rate of domestic violence. It was aimed at ensuring that homes in Solomon Islands, as important units of the community, are peaceful and safe for all members of a family. The Act covers any type of abuse that happens in the home between perpetrators and victims of domestic violence. Yes, we have made big strides in not just counting women, but more importantly, in making women count.
As a small island developing State and least developed country with inherent structural capacity constraints, we greatly rely on the United Nations system to support and augment our national efforts in implementing national development programmes. It is our hope that this expectation will be met by concrete and measurable deliverables on the ground by our United Nations partners.
My delegation welcomes the Secretary-General’s reform agenda and applauds his vision for repositioning sustainable development at the heart of the United Nations. Its guiding framework, the 2030 Agenda for Sustainable Development, with its pledge to leave no one behind, is indeed our boldest agenda for humankind. For my country, it will have to include fair representation in the recruitment of staff to the United Nations Secretariat. Despite having only one national at the Secretariat, we have not been invited to sit the young professionals’ exams for two years in a row now. We nevertheless remain steadfast in our support and encouragement of action for a strong and effective United Nations, and we stand ready to support the Secretary-General’s noble efforts to transform the Organization, including the Security Council.
The United Nations is still the town hall of our global village. People know what it does but do not see much value in it. It is inevitably imperfect. As the Organization’s second Secretary-General, Dag Hammarskjöld, famously said, “The United Nations was not created to take humanity to heaven, but to save it from hell”. The Organization’s imperfections, however, only mean that we need to work harder to make it better. So let us do that.